ease 1:19-mj-00540 Documelf'fé? llz?fied,q)n 05/03/19 in T)<sD Page 1 of 1

United States District Cou “°°ET‘:""§;“»“'°'W

MAY - 3 2059
Southern District of Texas
oi\fld J. Brad|ey, Clerk ofcgm

 

UN|TED STATES OF AMER|CA

v w

Jose Jaime sALAzAR-Escobedo CR|M|NAL COMPLA|NT
Mexico
A078 398 499 (EWA) cAsE NuMBER B-19 C;q O MJ

l, the undersigned complainant being duly sworn, state the following is true and correct to the

 

best of my knowledge and belief. On or about May 2, 2019 , the defendant, an alien
who had previously been denied admission, excluded or removed knowingly and unlawfully
was present in the United States having been found in Cameron County, Texas, the

said defendant having not obtained the consent of the Attorney General or the Secretary of
the Department of Home|and Security to reapply for admission into the United States,

in violation of Tit|e 8 United States Codel Section(sl 1326(a) and 1326(b)

| further state that | am a Deportation Officer and that this complaint is based on the following
facts: The defendant was encountered and arrested by immigration Officers from the Harlingen
Fugitive Operations Unit in Brownsvil|e, Texas on May 02, 2019.. The defendant is a citizen and
national of Mexico who was previously deported, excluded or removed from the United States
on June 13, 2008. The defendant was convicted of 21 USC 846, Conspiracy to Distribute
Cocaine on August 05, 2008. Record checks revealed that the defendant has not applied for
permission from the proper authorities to re-enter the United States.

Defendant has $84.00

 

Alfonso Lem ` g Deportation Offlcer
Name and Title of Complainant

Sworn to before me and subscribed in my presence,

May 3, 2019 at Brownsville, Texas
Date City and State

Ronald G. Morgan U.S. Magistrate Judge /g¢¢¢Mfd/W ‘/

Name and Title of Judicial ijicer Signature Q/Judicial Oj‘§;er

 

